COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 MIGUEL ANGEL ONTIVEROS,                                          No. 08-18-00197-CR
                                                  §
                               Appellant,                            Appeal from the
                                                  §
 v.                                                                243rd District Court
                                                  §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                  §
                                Appellee.                          (TC# 20180D00096)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.